DETAILED ACTION           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                 
Response to Amendment
	The present office action is created in response to the amendment/argument filed on 06/01/2022. The amendments to the independent claims 1 and 5 have overcome the 35 USC § 101 rejection made on the office action dated 03/01/2022. Therefore, the rejection made under 35 USC § 101 is withdrawn by the examiner.

Response to Arguments
	Applicant’s arguments/remarks filed on 06/01/2022 has been fully considered but they are not persuasive. Previously, independent claims 1 and 5 were rejected under 35 USC § 103 as being unpatentable over Araki (US20160181833A1) in view of Fukuda (US20180038917A1). 	Applicant has amended the independent claims adding the limitations to the independent claims to recite: measuring an index value, the index value being measured via a surface pressure sensor that assesses a contact pressure between the lithium-ion battery and the surface pressure sensor.                                                                                                                             	The applicant requests the examiner to withdraw the rejections made based on the prior arts dated 03/01/2022.                                                                                                                 	However, the examiner believes the prior arts teach the amended and added new limitations as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US20160181833A1) in view of Fukuda (US20180038917A1) and Lee (US 20180006342A1).
Regarding claim 1, Araki discloses A method of diagnosing a lithium-ion battery, the method comprising at least: 
acquiring a first information, the first information containing a charge capacity of the lithium-ion battery in association with the index value; (Araki, Fig. 6, Para [0051], in step S101, the charge/discharge control device 100 acquires battery information regarding a charge/discharge state of the battery 10, by the battery information acquisition unit 12).
the lithium-ion battery including a negative electrode, the negative electrode containing at least silicon oxide and graphite (Para [0040], when SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10, the Q-dV/dQ curve illustrated in FIG. 2 can be obtained);
the index value being reflective of a volume of the silicon oxide and a volume of the graphite (Para [0069], explains for the negative electrode 2, a resultant obtained by mixing water as a solvent such that graphite, SiO, carboxymethyl cellulose (CMC) functioning as a binder, and styrene butadiene rubber (SBR) become a ratio of weight of 93:5:1:1 is used as negative electrode mixture slurry).
However, Araki does not explicitly teach calculating an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative; and 
diagnosing the lithium-ion battery by using the charge capacity at the extremum point, 
measuring an index value, the index value being measured via a surface pressure sensor that assesses a contact pressure between the lithium-ion battery and the surface pressure sensor; 
the index value being measured from outside the lithium-ion battery.
Fukuda teaches calculating an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative (Fig. 4-8, para [0046] explains a charged/discharged capacity Qc between the stage change points appearing as extremal values on the second curved line is calculated (Step 3). The extremal value is a collective term for a local minimal value and a local maximal value, and the stage change points appear as local minimal values during the discharging and appear as local maximal values during the charging. In fig. 6 the discharged capacity from the fully charged state is observed, so that the stage changes points P1, P2 appear as local minimal values. FIG. 5 shows the charged/discharged capacity Qc between the stage change points P1, P2 and the charged/discharged capacity Qs between the stage change points Ps1, Ps2. Para [0059], The Capacity Qp32, Qp42 of the end point of the peak (the point at which the curved line starts to be in contact with the base line BL) each is a capacity at which the stage change of all of the active substances in the electrode is completed. The base line BL is determined by a straight line connecting the inflection points (as minimum points) before and after each peak. A charged/discharged capacity Qw3 is calculated on the basis of a base width extending from the start point of the peak to the end point of the peak); and 
diagnosing the lithium-ion battery by using the charge capacity at the 10extremum point (Fig. 8, Para [0063], In this manner, by comparison between the charged/discharged capacity Qw3 and the charged/discharged capacity Qws3 or by comparison between the charged/discharged capacity Qw4 and the charged/discharged capacity Qws4, enlargement of the reaction distribution can be easily detected. In the present embodiment, the charged/discharged capacities that are compared for determination are calculated on the basis of a base (as extremum points) width of the peak).
Lee teaches measuring an index value, the index value being measured via a surface pressure sensor that assesses a contact pressure between the lithium-ion battery and the surface pressure sensor; the index value being measured from outside the lithium-ion battery (Fig. 2 and 3 Para [0057] The size of the space may be determined in accordance with a thickness of a pressure measuring sensor 121 to be described below so that the pressure measuring sensor 121 may be inserted between left and right battery cells 110 while being in contact with the left and right battery cells 110. Para [0061] That is, one surface of each of the one or more battery cells 110 and one surface of the pressure measuring sensor 121 may be in close contact with each other to compactly fill in an internal space of the battery pack, so that when a change in volume is generated in each of the one or more battery cells 110, a pressure may be applied to the closely contacted pressure measuring sensor 121. Para [0062] As described above, the pressure measuring sensor 121 is inserted into the space formed by the one or more battery cells 110, and the battery cell 110 is in close contact with the pressure measuring sensor 121, so that it is possible to sensitively detect a pressure according to a change in volume of the battery cell 110 and improve space utilization inside the battery pack. Para [0063] Each of the one or more pressure measuring sensors 121 may measure a pressure applied according to a change in volume of each of the one or more battery cells 110, and in this case, the pressure measuring sensor 121 may measure all of the pressure applied from the closely contacted left and right battery cells 110 or measure a relatively higher applied pressure between the pressure applied from the left and right battery cells 110 and provide the measured pressure to the detecting unit 120.) Based on the information above regarding the pressure sensor being placed in between the battery packs the ordinary skill in the art would be able to measure the contact pressure between the battery pack and the sensor from outside surface of the battery pack and acquire a measured value as an index value.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards second derivative and diagnosing lithium-ion battery) and Lee (directed to obtaining the index value being measured by the surface pressure) into Araki (directed to use of charge capacity and volume of negative electrode materials) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing second derivative calculation (minimum point) and pressure measuring sensor as explained by Fukuda and Lee.

Regarding claim 2, the combination of Araki, Fukuda and Lee teach The method of diagnosing a lithium-ion battery according to claim 1, Lee teaches wherein measuring the index value further comprises measuring a -2-Application No. 16/391,720thickness of the lithium-ion battery, and/or measuring a volume of the lithium-ion battery (Para [0073], Fig. 3 The output unit 150 may serve to output information about a state, such as a change in volume (volume would include thickness), of the battery cell 110, a charging/discharging state according to the opening/closing operation of the switch unit 140, and the like).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Lee ( directed to measuring thickness and the volume of a battery) into Araki (directed to use of charge capacity and volume of negative electrode materials) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by measuring volume and thickness of the battery as explained by Lee.

Regarding claim 3, the combination of Araki, Fukuda and Lee teach the method of diagnosing a lithium-ion battery according to claim 1, Araki and Fukuda teach wherein when the charge capacity at the extremum point is equal to or lower than a reference value, the diagnosing suggests a need for changing an operating voltage range 5of the lithium-ion battery
Araki discloses the diagnosing suggests a need for changing an operating voltage range 5of the lithium-ion battery (para [0053] when it is determined that the battery is in the degradation state, a determination result thereof is transmitted from the degradation state determination unit 13 to the voltage range change unit 14, the warning for the change of the voltage range is output, and the process proceeds to step S104)
Fukuda discloses when the charge capacity at the extremum point is equal to or lower than a reference value (Para [0047] Further, a retention rate of the active substance is calculated on the basis of a ratio Qc/Qs of the charged/discharged capacity Qc relative to the charged/discharged capacity Qs between stage change points in a predetermined reference state (Step 4). For example, when the charged/discharged capacity Qc is 411 mAh and the charged/discharged capacity Qs is 514 mAh, the retention rate R of the active substance can be calculated to be 0.8 (≈411/514) on the basis of the ratio Qc/Qs thereof. This means that, in the secondary battery 2 that has been subjected to repetition of the charging and discharging step for 500 cycles, about 80% of the active substance contributing to the charging and discharging is retained, in other words, the active substance contributing to the charging and discharging has decreased down to be about 80%. In this manner, deterioration of the secondary battery 2 can be diagnosed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards determining charge capacity based on a reference value) into Araki (directed to changing operating voltage range) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing a charge/discharge capacity with a reference state (value) as explained by Fukuda.

	Regarding claim 4, the combination of Araki, Fukuda and Lee teach the method of diagnosing a lithium-ion battery according to claim 1, Araki and Fukuda teach the method further comprising: 
	acquiring a second information regarding a usage history of the lithium-ion battery;
	modifying the charge capacity at the extremum point by using the second information.
	Araki discloses acquiring a second information regarding a usage history of the lithium-ion battery (Para [0056] In step S105, the charge/discharge control device 100 changes the charge upper limit voltage and the discharge lower limit voltage for the battery 10, by the voltage range change unit 14, on the basis of the result of the recalculation of the SOC (second information/usage history) of step S104); and 
	Fukuda discloses modifying the charge capacity at the extremum point by using the second information (Fig 5 and 6, para [0051] explains the graph of FIG. 6 shows a second curved line L2′ obtained by correcting the second curved line L2 (as usage history). This allows that the charged/discharged capacity Qc′ of the corrected second curved line L2′ will be 514 mAh which is the same as the charged/discharged capacity Qs. Para [0052] as shown in FIG. 6, the second curved line L2′ does not coincide with the curved line Ls2, and a charged/discharged capacity difference Qd is seen between the stage change point (as extremum point) P1′ (or P2′) thereof and the corresponding stage change (as extremum point) point Ps1 (or Ps2)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed changing charge capacity using second information) into Araki (directed acquiring second information/usage history) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by changing the charge/discharge capacity from the previous charge/discharge information as explained by Fukuda.

	Regarding claim 5, Araki discloses A diagnostic apparatus for a lithium-ion battery, the diagnostic apparatus comprising at least: 
	a storage device (Fig. 1 battery information acquisition unit 12); and 
	a computing device (Fig. 1 degradation state determination unit 13), 
the storage device being configured to store a first information, the first information containing a charge capacity of the lithium-ion battery in association with an index value,
5the storage device being configured to store a first information, the first information containing a charge capacity of the lithium-ion battery in association with an index value (Araki, [0026] the battery information acquisition unit 12 acquires information, such as an inter-terminal voltage (closed circuit voltage) of the battery 10 during the charge/discharge, a current flowing to the battery 10, and a charge/discharge time of the battery 10, as battery information regarding a charge/discharge state of the battery 10),
the lithium-ion battery including a negative electrode, the negative electrode containing at least silicon oxide and graphite (Para [0040], when SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10, the Q-dV/dQ curve illustrated in FIG. 2 can be obtained),
the index value being reflective of a volume of the silicon oxide and a volume 15of the graphite (Para [0069], explains for the negative electrode 2, a resultant obtained by mixing water as a solvent such that graphite, SiO, carboxymethyl cellulose (CMC) functioning as a binder, and styrene butadiene rubber (SBR) become a ratio of weight of 93:5:1:1 is used as negative electrode mixture slurry).
However, Araki does not explicitly teach calculate an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a -3-Application No. 16/391,720 function of the charge capacity, the extremum point being a minimum point of the second derivative; and 
diagnose the lithium-ion battery by using the charge capacity at the extremum point, the lithium-ion battery including a negative electrode, the negative electrode containing at least silicon oxide and graphite, 
the index value being measured via a surface pressure sensor that assesses a contact pressure between the lithium-ion battery and the surface pressure sensor, and 
the index value being measured from outside the lithium-ion battery
	Fukuda teaches calculate an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative (Fig. 4-8, para [0046] explains a charged/discharged capacity Qc between the stage change points appearing as extremal values on the second curved line is calculated (Step 3). The extremal value is a collective term for a local minimal value and a local maximal value, and the stage change points appear as local minimal values during the discharging and appear as local maximal values during the charging. In fig. 6 the discharged capacity from the fully charged state is observed, so that the stage changes points P1, P2 appear as local minimal values. FIG. 5 shows the charged/discharged capacity Qc between the stage change points P1, P2 and the charged/discharged capacity Qs between the stage change points Ps1, Ps2. Para [0059], The Capacity Qp32, Qp42 of the end point of the peak (the point at which the curved line starts to be in contact with the base line BL) each is a capacity at which the stage change of all of the active substances in the electrode is completed. The base line BL is determined by a straight line connecting the inflection points (as minimum points) before and after each peak. A charged/discharged capacity Qw3 is calculated on the basis of a base width extending from the start point of the peak to the end point of the peak); and 
	diagnose the lithium-ion battery by using the charge capacity at the 15extremum point (Fig. 8, Para [0063], In this manner, by comparison between the charged/discharged capacity Qw3 and the charged/discharged capacity Qws3 or by comparison between the charged/discharged capacity Qw4 and the charged/discharged capacity Qws4, enlargement of the reaction distribution can be easily detected. In the present embodiment, the charged/discharged capacities that are compared for determination are calculated on the basis of a base (as extremum points) width of the peak).
Lee teaches the index value being measured via a surface pressure sensor that assesses a contact pressure between the lithium-ion battery and the surface pressure sensor the index value being measured from outside the lithium-ion battery(Fig. 2 and 3 Para [0057] The size of the space may be determined in accordance with a thickness of a pressure measuring sensor 121 to be described below so that the pressure measuring sensor 121 may be inserted between left and right battery cells 110 while being in contact with the left and right battery cells 110. Para [0061] That is, one surface of each of the one or more battery cells 110 and one surface of the pressure measuring sensor 121 may be in close contact with each other to compactly fill in an internal space of the battery pack, so that when a change in volume is generated in each of the one or more battery cells 110, a pressure may be applied to the closely contacted pressure measuring sensor 121. Para [0062] As described above, the pressure measuring sensor 121 is inserted into the space formed by the one or more battery cells 110, and the battery cell 110 is in close contact with the pressure measuring sensor 121, so that it is possible to sensitively detect a pressure according to a change in volume of the battery cell 110 and improve space utilization inside the battery pack. Para [0063] Each of the one or more pressure measuring sensors 121 may measure a pressure applied according to a change in volume of each of the one or more battery cells 110, and in this case, the pressure measuring sensor 121 may measure all of the pressure applied from the closely contacted left and right battery cells 110 or measure a relatively higher applied pressure between the pressure applied from the left and right battery cells 110 and provide the measured pressure to the detecting unit 120.) Based on the information above regarding the pressure sensor being placed in between the battery packs the ordinary skill in the art would be able to measure the contact pressure between the battery pack and the sensor from outside surface of the battery pack and acquire a measured value as an index value.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards second derivative and diagnosing lithium-ion battery) and Lee (directed to obtaining the index value being measured by the surface pressure) into Araki (directed to use of charge capacity and volume of negative electrode materials) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing second derivative calculation (minimum point) and pressure measuring sensor as explained by Fukuda and Lee.

Regarding claim 6, the combination of Araki, Fukuda and Lee teach The diagnostic apparatus for a lithium-ion battery according to claim 5, Lee teaches wherein the index value is at least one selected from the group consisting of a surface pressure of the lithium-ion battery, a thickness of the lithium-ion battery, and a volume of the lithium- ion battery (Para [0073], Fig. 3 The output unit 150 may serve to output information about a state, such as a change in volume (volume would include thickness), of the battery cell 110, a charging/discharging state according to the opening/closing operation of the switch unit 140, and the like).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Lee (measuring thickness and the volume of a battery) into Araki (directed to use of charge capacity and volume of negative electrode materials) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by measuring volume and thickness of the battery as explained by Lee.

Regarding claim 7, the combination of Araki, Fukuda and Lee teach The diagnostic apparatus for a lithium-ion battery according to claim 5, Araki and Fukuda teach wherein the computing device is configured to provide a diagnosis that suggests a need for changing an operating voltage range of the lithium-ion battery when the charge capacity at the extremum point is equal to or lower than a reference value.
	Araki teaches the computing device is configured to provide a diagnosis that suggests a need for changing an operating voltage range of the lithium-ion battery (Para [0053] when it is determined that the battery is in the degradation state, a determination result thereof is transmitted from the degradation state determination unit 13 to the voltage range change unit 14, the warning for the change of the voltage range is output, and the process proceeds to step S104)
Fukuda teaches when the charge 5capacity at the extremum point is equal to or lower than a reference value (Para [0047] Further, a retention rate of the active substance is calculated on the basis of a ratio Qc/Qs of the charged/discharged capacity Qc relative to the charged/discharged capacity Qs between stage change points in a predetermined reference state (Step 4). For example, when the charged/discharged capacity Qc is 411 mAh and the charged/discharged capacity Qs is 514 mAh, the retention rate R of the active substance can be calculated to be 0.8 (≈411/514) on the basis of the ratio Qc/Qs thereof. This means that, in the secondary battery 2 that has been subjected to repetition of the charging and discharging step for 500 cycles, about 80% of the active substance contributing to the charging and discharging is retained, in other words, the active substance contributing to the charging and discharging has decreased down to be about 80%. In this manner, deterioration of the secondary battery 2 can be diagnosed).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards determining charge capacity based on reference value) into Araki (directed to changing operating voltage range) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing a charge/discharge capacity with a reference state (value) as explained by Fukuda.

	Regarding claim 8, the combination of Araki, Fukuda and Lee teach the diagnostic apparatus for a lithium-ion battery according to claim 5, Araki and Fukuda teach wherein 
	the storage device is configured to further store a second information regarding a usage history of the lithium-ion battery, and  
	5the computing device is configured to: 
	further acquire the second information from the storage device; and
	modify the charge capacity at the extremum point by using the second information.
	Araki discloses the storage device is configured to further store a second information regarding a usage history of the lithium-ion battery (Para [0056] In step S105, the charge/discharge control device 100 changes the charge upper limit voltage and the discharge lower limit voltage for the battery 10, by the voltage range change unit 14, on the basis of the result of the recalculation of the SOC (second information/usage history) of step S104), and
	Fukuda discloses the computing device is configured to: 
	further acquire the second information from the storage device; and
	modify the charge capacity at the extremum point by using the second information (Fig 5 and 6, para [0051] explains the graph of FIG. 6 shows a second curved line L2′ obtained by correcting the second curved line L2 (as usage history). This allows that the charged/discharged capacity Qc′ of the corrected second curved line L2′ will be 514 mAh which is the same as the charged/discharged capacity Qs. Para [0052] as shown in FIG. 6, the second curved line L2′ does not coincide with the curved line Ls2, and a charged/discharged capacity difference Qd is seen between the stage change point (as extremum point) P1′ (or P2′) thereof and the corresponding stage change (as extremum point) point Ps1 (or Ps2)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed changing charge capacity using second information) into Araki (directed acquiring second information/usage history) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by changing the charge/discharge capacity from the previous charge/discharge information as explained by Fukuda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863                                                                                                                                                                                                 

/NATALIE HULS/Primary Examiner, Art Unit 2863